848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.William O. BERTELSMAN, Defendant-Appellee.
No. 88-3104.
United States Court of Appeals, Sixth Circuit.
May 2, 1988.

Before LIVELY, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
The plaintiff moves to expedite this appeal and to reverse and remand the district court's judgment dismissing this civil rights and Federal Torts Claim Act case.  42 U.S.C. Secs. 1981, 1982, 1983, and 1985(3);  28 U.S.C. Sec. 2671 et seq.    The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the memorandum accompanying the plaintiff's motion, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In the plaintiff's complaint, he alleges that defendant Bertelsman, who is a district court judge in Covington, Kentucky, entered an order improperly dismissing one of the plaintiff's cases while that case was on appeal to this court.  In this case, the district court entered an order sua sponte dismissing the complaint under 28 U.S.C. Sec. 1915(d).  The district court held that defendant Bertelsman's action was performed within his jurisdiction, entitling him to immunity from liability for damages.  After an examination of the record, we agree with the conclusion of the district court for the reasons stated in its opinion.


3
The motion to expedite is denied.  The motion to reverse and remand is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.